DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 through 20, 22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the second slit opening” in line 7.  There is insufficient antecedent basis for this limitation.
Claims 17 through 20 and 25 depend on and incorporate claim 16.
Claim 22 recites “a third slit opening” in line 5 and depends from claim 1 which recites “a third mask slit opening” in line 8.  It is unclear if these limitations refer to the same element. 
Claim 24 recites “a third slit opening” in line 5 and depends from claim 1 which recites “a third mask slit opening” in line 8.  It is unclear if these limitations refer to the same element. 
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 5, 6, 7, 16, 17, 19, 21, and 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Riordin (US 2011/0256698).
Regarding claim 1.
Riordin teaches a species mask to be provided between a plasma source and a wafer, the species mask (164) comprising: a plurality of mask slit openings (165,166) to pass species from the plasma source to the wafer such that the species implant into a top surface of the wafer to form a plurality of emitter region fingers on the wafer, wherein each of the mask slit openings has a width in a width direction of the mask slit openings, and wherein the width of a first mask slit opening (165) is nonuniform to the width of a second mask slit opening (166) that is adjacent to the first mask slit opening, and a third mask slit opening (165) that is adjacent to the second slit opening has the width of the first slit opening, to provide the emitter region fingers with respective uniform finger widths in the width direction, and wherein the first mask slit opening is immediately laterally adjacent to the second mask slit opening along the width direction, and the third mask slit opening is immediately laterally adjacent to the second mask slit opening along the width direction, the third mask slit opening on a side of the second mask slit opening opposite a side of the first mask slit opening (fig 16b) (paragraph 52).
 The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 2.
 Riordin teach the species (101) travel from the plasma source through the plurality of mask slit openings into the top surface of the wafer (100) (fig 3) (paragraph 28).
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). 
Regarding claim 3.
Riordin teaches the wafer includes a centerline extending orthogonal to the top surface and the species mask, and  wherein a respective nonuniform opening width of a respective mask slit opening (165,166) has a negative relationship to a radial distance of the respective mask slit opening from the centerline (fig 16b). 
    PNG
    media_image1.png
    334
    681
    media_image1.png
    Greyscale


 Regarding claim 5.
 Riordin teach the species mask is a shadow mask (fig 16b) 
  Regarding claim 6.
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 7.
Riordin teaches the species mask has slit openings of variable widths to compensate edge effects of an ion beam, non-uniform wafer temperatures, and/or chuck edge effects to result in uniform implanted patterns on the wafer (fig 16b).
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Regarding claim 16.
Riordin teaches a semiconductor fabrication apparatus, comprising: a shadow mask (164); and a plurality of mask slit openings (165,166) in the shadow mask, wherein each of the mask slit openings has a width in a width direction of the mask slit openings, and wherein the width of a first mask slit opening (165) is nonuniform to the width of a second mask slit opening (166) that is adjacent to the first mask slit opening, and a third mask slit opening (165) that is adjacent to the second slit opening has the width of the first slit opening, to provide emitter region fingers with respective uniform finger widths in the width direction, and wherein the first mask slit opening is immediately laterally adjacent to the second mask slit opening along the width direction, and the third mask slit opening is immediately laterally adjacent to the second mask slit opening along the width direction, the third mask slit opening on a side of the second mask slit opening opposite a side of the first mask slit opening (fig 16b) (paragraph 52).
The limitation must distinguish from the prior art in terms of structure rather than function, In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); See also In re Swinehart, 439 F.2d210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971).  Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F. 2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  “Apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F. 2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). 
 Regarding claim 17,
Riordin teaches the wafer includes a centerline extending orthogonal to the top surface and the species mask, and wherein a respective nonuniform opening width of a respective mask slit opening (165,166) has a negative relationship to a radial distance of the respective mask slit opening from the centerline (fig 16b).  

    PNG
    media_image1.png
    334
    681
    media_image1.png
    Greyscale

Regarding claim 19.
Riordin teaches the shadow mask has slot openings of variable widths to compensate edge effects of an ion beam, non-uniform wafer temperatures, and/or chuck edge effects to result in uniform implanted patterns on a wafer (fig 16b)
 The fact that the applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 21.
Riordin teaches the widths of the mask slit openings decrease in size with an increase in radius from a centerline of the species mask (fig 16b).

    PNG
    media_image2.png
    316
    513
    media_image2.png
    Greyscale

Regarding claim 25.
Riordin teaches a second mask (fig 16a) separate and distinct from the shadow mask (fig 16b).
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riordin (US 2011/0256698) as applied to claim 1 and further in view of Anella (US 2010/0059362).
Regarding claim 20.
Riordin teaches elements of the claimed invention above.
Riordin does not teach the mask comprises graphite.
Anella teaches forming a mask of graphite (paragraph 49).
It would have been obvious to one of ordinary skill in the art to form the mask of graphite in order to withstand the conditions of ion implantation and vacuum environment.
 Claims 4, 8, 18, 22, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riordin (US 2011/0256698) as applied to claim 1 and further in view of Zingg (US 6376289).
 Regarding claim 4.
Riordin teaches elements of the claimed invention above.
Riordin does not teach nonuniform pitch.
Zingg teaches the wafer includes a centerline extending orthogonal to the top surface and the species mask, and wherein a respective nonuniform opening pitch between a pair of mask slit openings (16) has a positive relationship to a radial distance of the pair of mask slit openings from the centerline (fig 2) (column 3 lines 35-65).
 
    PNG
    media_image3.png
    357
    479
    media_image3.png
    Greyscale

  It would have been obvious to one of ordinary skill in the art for the pitch to be nonuniform in order to avoid concentration peaks after implantation (Zingg paragraph column 3 lines 35-55)
 Regarding claim 8.
Zing teaches the plurality of mask slit openings (16) have respective opening pitches that are varied so that the plurality of emitter region fingers have uniform finger pitches (fig 2).
The fact that the applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 Regarding claim 18. 
 Zing teaches a respective nonuniform opening (16) pitch between a pair of mask slit openings has a positive relationship to a radial distance of the pair of mask slit openings from a centerline of a wafer (fig 2) (column 3 lines 35-65).
The fact that the applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claim 22.
 Zingg teaches each of the mask slit openings (16) has a pitch in the width direction relative to an adjacent mask slit opening, and the pitch between the first slit opening and the second slit opening and the pitch between the second slit opening and a third slit opening that is adjacent to the second slit opening is nonuniform to provide the emitter region fingers with respective uniform finger pitches in the width direction (fig 2) (column 3 lines 35-65).
Regarding claim 23.
 Zing teaches the pitches of the mask slit openings (16) increase in size with an increase in radius from a centerline of the species mask (fig 2).

    PNG
    media_image3.png
    357
    479
    media_image3.png
    Greyscale

 Regarding claim 24.
Zingg teaches each of the mask slit openings (16) has a pitch in the width direction relative to an adjacent mask slit opening, the pitch between the first slit opening and the second slit opening and the pitch between the second slit opening and a third slit opening that is adjacent to the second slit opening is nonuniform to provide the emitter region fingers with respective uniform finger pitches in the width direction, and the pitches of the mask slit openings increase in size with an increase in radius from a centerline of the species mask. (fig 2) (column 3 lines 35-65). 
 
    PNG
    media_image3.png
    357
    479
    media_image3.png
    Greyscale

 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/D.J.G/Examiner, Art Unit 2817